                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 19-156-BLG-SPW

                   Plaintiff,
                                               ORDER
vs.

NICHOLAS DALE JENNINGS,

                   Defendant.

      Before the Court is Defendant’s Unopposed Motion to Vacate Detention

Hearing. (Doc. 14.) Good cause appearing, IT IS HEREBY ORDERED that the

Detention Hearing presently set for January 28, 2020, at 2:30 p.m. is VACATED.

      DATED this 27th day of January, 2020.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
